DETAILED ACTION

The Amendment filed 5/31/22 has been received and made of record.  As requested, claims 1-12 have been cancelled and claim 13 has been amended.  Claims 13-30 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: Hinges are known as demonstrated by the prior art of record.  However, the prior art fails to teach or fairly suggest to one alone or in combination a tensioning system comprising: 1) a flexible tensioning element extending between a first end connected to the tensioning block and a second end connected to the anchoring block; and ii) a tensioning member having a peripheral surface about which the tensioning element is disposed and that is configured to apply a tensioning force to the tensioning element when the hinge is moved by an external force from the rest position toward the flexed position; the tensioning system being configured to generate a restorative force in response to the tensioning force when the hinge is moved from the rest position toward the flexed position and the tensioning element is configured to carry the restorative force between the tensioning block and the anchoring block to urge the hinge back to the rest position”, in combination with the other recited elements of claim 13.
The prior art also fails to teach or fairly suggest a limb brace comprising a tensioning system comprising: 1) a flexible tensioning element extending between a first end connected to the tensioning block and a second end connected to the anchoring block; and ii) a tensioning member having a peripheral surface about which the tensioning element is disposed and that is configured to apply a tensioning force to the tensioning element when the hinge is moved by an external force from the rest position toward the flexed position; the tensioning system being configured to generate a restorative force in response to the tensioning force when the hinge is moved from the rest position toward the flexed position and the tensioning element is configured to carry the restorative force between the tensioning block and the anchoring block to urge the hinge back to the rest position, in combination with the other recited elements of claim 30.
Communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786